727 N.W.2d 587 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant Cross-Appellee,
v.
Hugh Robert HEDEEN, Jr., Defendant-Appellee Cross-Appellant.
Docket No. 131712. COA No. 259798.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the motion for reconsideration of this Court's October 27, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
WEAVER, J., would grant the prosecutor's motion for reconsideration.
CORRIGAN, J.,
would grant the motion for reconsideration and states as follows:
I adhere to my view that the trial court did not abuse its discretion in sentencing defendant outside the guidelines for the reasons stated in Justice Weaver's dissent to the order of October 27, 2006, denying leave to appeal in People v. Hedeen, 477 Mich. 898, 722 N.W.2d 659 (2006). The trial court stated substantial and compelling reasons for departing from the guidelines, and the sentence imposed fell within the range of reasonable and principled outcomes. I would, therefore, reinstate the sentence that the trial court originally imposed.
YOUNG, J., would grant the motion for reconsideration and, upon granting reconsideration, would reverse the Court of Appeals.